Citation Nr: 0928567	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

This case was remanded by the Board in December 2008 for 
further development.

In correspondence dated in November 2005, the Veteran noted a 
permanent scar and external bump on his leg.  As the Board 
interprets this as a notice of disagreement with the March 
2005 rating decision which granted a noncompensable rating 
for a right scar, it refers the issue to the RO for proper 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disability is productive of chronic 
pain and mildly limited flexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee condition have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.71a, DC 5003, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in January 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, correspondence dated in March 2009 requested 
that he submit all evidence in his possession that would 
indicate that his right knee condition worsened in severity, 
including evidence of limited ability to straighten the leg, 
the extent of impairment from fractured leg bones, and the 
position of a fixed knee joint.  Additionally, a March 2007 
statement of the case informed him of the specific rating 
criteria used for the evaluation of his claim.  The statement 
of the case advised him of the rating considerations of 
38 C.F.R. § 4.1, explaining that the percentage ratings 
assigned are based upon the average impairment capacity 
resulting from injuries and diseases and their residual 
conditions in civil occupations, and also presented him with 
the diagnostic codes used to evaluate orthopedic knee 
disabilities.  Based on the evidence above, the Veteran can 
be expected to understand from the various letters from the 
RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in 
correspondence dated in November 2005, he discussed the signs 
and symptoms of his disability, with particular emphasis on 
the impact that the disability had on his daily life.  For 
example, he described his inability to enjoy sporting or 
recreational outings.  These statements demonstrate his 
actual knowledge and understanding of the information 
necessary to support his claim for an increased rating.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
records.  Further, the Veteran submitted private treatment 
records as well as lay statements in support of his claim 
from himself and his spouse.

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in January 2009.  The Board notes that 
the examiner had the claims file for review, specifically 
discussed the findings in the claims file, obtained a 
reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  As such, the Board finds 
that January 2009 VA examination to be adequate.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

In a May 2004 rating decision, the RO established service 
connection for a right knee disability and assigned a 10 
percent rating under Diagnostic Code 5260 (limitation of leg 
flexion), effective September 16, 2003.  Claiming that the 
condition had worsened, the Veteran filed a claim for an 
increased rating in December 2004, which the RO denied in a 
May 2005 rating decision.

The Veteran seeks a higher disability evaluation for his 
right disability.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008). With 
respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Code 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5010.  When, however, the limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added, under Code 5003.  38 C.F.R. § 4.71a, 
Code 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257, and that evaluation 
of a knee disability under both of these codes would not 
amount to pyramiding under 38 C.F.R. § 4.14 (2008).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Throughout the rating period on appeal, a 10 percent 
evaluation under DC 5260 (limitation of leg flexion) is in 
effect for the Veteran's residuals of a right knee injury.  
Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

In this case, the Board concludes first that the weight of 
the evidence does not support a rating in excess of 10 
percent for residuals of a right knee injury.  Specifically, 
at his VA joints examination in January 2009, right knee 
range of motion was from zero to 80 degrees.  Although he 
reported pain throughout the motion, there was no weakness, 
instability, incoordnation, or additional loss of motion upon 
repeated testing.  The Veteran uses medication to alleviate 
pain and does not receive routine professional treatment for 
his knee.  

His January 2005 examiner reported range of motion from zero 
to 100 degrees, with pain at 100 degrees.  The examiner also 
reported that range of motion was additionally limited by 
lack of endurance and pain after repetitive use.  A VA 
treatment note dated in August 2006 revealed right knee range 
of motion from 5 to 130 degrees.  As such, the evidence does 
not support a higher rating based on ankylosis, nor does the 
limitation of motion of the right knee joint support a rating 
in excess of the current 10 percent.

With respect to DC 5003, X-rays confirmed the presence of 
anterior cruciate repair surgery and right knee 
tricompartmental degenerative joint disease.  However, there 
was no evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  As such, the evidence does not support a 
higher rating based on arthritis.  Furthermore, even if 
sufficient arthritis symptomatology were present, a rating 
under DC 5003 could not be combined with his current rating 
under DC 5260, which is based on limitation of motion.  

With respect to DC 5257 and DC 5258, although there was some 
swelling and bone-on-bone crepitation in the patellofemoral 
joint and the medial compartment of the knee at the January 
2009 VA examination, there was no locking or instability of 
the knee.  Thus, a compensable evaluation under Diagnostic 
Code 5257 is not warranted.  In addition, although the 
Veteran reported using a cane, he did not arrive at the 
examination with one.  Further, he did not reporting using 
crutches or knee braces.  The January 2005 examiner reported 
crepitus in addition to "locking" pain.  However, there was 
no evidence of effusion into the joint, as required for a 20 
percent rating under DC 5258.  A VA treatment note dated in 
August 2006 revealed no instability.  As such, the evidence 
does not support a higher rating based on subluxation, 
instability, or dislocated semilunar cartilage.  

Similarly, there is no impairment of the tibia and fibula to 
warrant a higher rating under DC 5262.  His January 2005 
private examiner reported X-rays results showing postsurgical 
changes of the right tibia without acute abnormality.  

In considering the appropriate disability ratings, the Board 
has considered the effect that the Veteran's knee 
symptomatology has had in limiting its effective use, as was 
required in DeLuca. At his January 2009 VA joints 
examination, the Veteran did not complain of any flare-ups.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
knee disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than his assessment of the severity of his 
disabilities.

Further, the evidence does not reflect that the disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  First, he is currently employed as a 
forklift operator and reported at his January 2009 
examination that he is able to carry out the functions of his 
job.  The January 2005 examiner opined that the Veteran's 
condition resulted in limited ability to lift weight, as well 
as an inability to squat, bend the knees, and stand for 
extended periods.  Moreover, the evidence does not show that 
he has been hospitalized for knee complaints; to the 
contrary, the Veteran reports that he does not receive any 
medical treatment for his knee on a routine basis.  Thus, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

A rating in excess of 10 percent for residuals of a right 
knee injury is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


